Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Sommer S. Zimmerman on 12/14/21.
The application has been amended as follows: 
	Claim 9, line 3, after “ relaxing agent” , insert ----wherein the relaxing agent comprises a no-lye relaxing agent ----; line 8, after “colorant”, insert ----wherein the colorant  is selected from the group consisting of nitro  dyes, anthraquinone dyes, acid dyes, oil-soluble dyes , basic dyes and mixtures thereof ----; line 10 , delete “at last” and insert ---- at least ----.
Claim 11, line 1, delete “ though” and insert ---- through ----.
Claim 17, line 1, delete “ comprises one or “ ;  delete line 2, and insert ---- selected from the group consisting of  a hydrocarbon, a hydrofluorocarbon, dimethyl ether and mixtures thereof ----. 
Cancel claims 12, 16 and 29.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In view of the unexpected results  under table 1 for mousse composition and none of the art cited on PTO-1449 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619